DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 18: Please delete the comma and add a period at the end of the claim. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3 and 6 - 10 are allowable over the Prior Art of Record because it fails to teach or suggest an artifact for use in calibrating a laser tracker, the artifact comprising 

Claims 11, 13 and 16 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method of storing an artifact, the artifact being configured for calibrating a laser tracker, the method wherein the first detachable segment includes opposed proximal and distal ends, said proximal end of said first detachable segment being configured to selectively engage with said first end of said main segment, wherein the artifact comprises a first end plate coupled to the first end of the main segment, the first end plate defining first and second receiving aperture; a first protruding member extending from the proximal end of the first detachable segment, the first protruding 

Claims 21 - 26 are allowable over the Prior Art of Record because it fails to teach or suggest an artifact for use in calibrating a laser tracker, the artifact comprising a main segment having opposed first and second ends, said first end comprising a first end plate defining a first receiving aperture; and a first detachable segment having opposed proximal and distal ends, said proximal end comprising a first attachment plate and a first protruding member extending therefrom, wherein said first protruding member extends into said first receiving aperture and engages with said first end plate when the artifact is in the deployed configuration, and wherein said first attachment plate abuts said first end 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 8, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861